           Case 1:18-cr-00207-NONE-SKO Document 572 Filed 08/11/21 Page 1 of 2



 1   Mark A. Broughton, #079822
     MARK A. BROUGHTON, PC
 2   2300 Tulare Street, Suite 215
     Fresno, California 93721
 3   Tel: (559) 691-6222
     Fax: (559) 691-6221
 4   Mark@FresnoCriminalLawyer.com
 5
     Attorney for Defendant, DENIS BARRERA-PALMA
 6

 7

 8

 9                         IN THE UNITED STATES DISTRICT COURT FOR THE
10                               EASTERN DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                      ) Case No.: 1:18-CR-0207
12                                                  )
              Plaintiff,                            )
13                                                  ) JOINT STIPULATION TO CONTINUE
     vs.                                            )
14                                                  ) SENTENCING; AND ORDER
                                                    )
15                                                  )
     DENIS BARRERA-PALMA,
                                                    )
16                                                  )
               Defendant.
                                                    )
17                                                  )
                                                    )
18
            IT IS HEREBY STIPULATED by and between Mark A. Broughton, the attorney for
19

20   Defendant Denis Barrera-Palma, and Assistant United States Attorneys, Kimberly A. Sanchez,

21   and Ross Pearson, that the Sentencing Hearing set for August 12, 2021, at 9:30a.m., be continued
22
     to October 21, 2021 at 9:30 a.m.
23
            The Stipulation is based on good cause. This continuance is requested by counsel for
24
     Defendant Barrera-Palma, because counsel needs more time to file responses to probation report.
25

26
     Counsel for Defendant has communicated with A.U.S.A, Ross Pearson, who has no objections to

27   this continuance.
28



                                                    1
          Case 1:18-cr-00207-NONE-SKO Document 572 Filed 08/11/21 Page 2 of 2



 1          For the above stated reasons, the stipulated continuance will conserve time and resources
 2   for both the parties and the court, and the delay resulting from this continuance shall be excluded
 3   in the interests of justice pursuant to 18 U.S.C. § 3161(h) (7)(A).
 4          IT IS SO STIPULATED.
 5

 6
     DATED: August 10, 2021                                /s/ Kimberly Sanchez__
                                                           KIMBERLY SANCHEZ
 7                                                         Assistant United States Attorney

 8

 9   DATED: August 10, 2021                                /s/ Ross Pearson      _
                                                           ROSS PEARSON
10                                                         Assistant United States Attorney
11

12   DATED: August 10, 2021                                /s/Mark A. Broughton
                                                           MARK A. BROUGHTON
13                                                         Attorney for DENIS BARRERA-PALMA
14

15

16
                                                   ORDER

17
            The court will adopt the parties’ stipulation. However, no further extensions of time will
18
     be granted for this purpose absent a compelling showing of good cause.
19

20   IT IS SO ORDERED.

21
        Dated:     August 10, 2021
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28



                                                      2
